FOURNET, Chief Justice.
The appellee has answered the appeal in this case seeking to have the judgment rendered in her favor below1 reversed and her suit dismissed on the ground the matter is now moot.2 The appellant, through counsel, concurs in this answer to his appeal.3
Accordingly, it is ordered, adjudged, and decreed that the judgment appealed from be annulled and set aside and that the plaintiff’s suit be dismissed. The appellant is to pay all costs of this appeal.

. This judgment granted plaintiff a divorce; custody of the minor child, issue of the marriage; alimony of $50 a month for herself and an additional $50 a month for the child’s support, attorney fees of $300; and all costs.


. The original judgment of divorce was procured under the provisions of Article 138 of the Revised Civil Code. While the matter was pending here on appeal the plaintiff secured another judgment of divorce on the ground of two-year separation, under the provisions of RS 9:301, and has amicably compromised all of the differences between the parties with respect to alimony, attorney fees, court costs, etc.


.Appellant, concurring, contends that inasmuch as some of the evidence was inadmissible and the remainder largely circumstantial, he is entitled to have the charges against him nullified.